DETAILED ACTION
This is in response to the request for continued examination (RCE) filed 20 January 2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
As a result of the amendment, claims 1 and 6 are amended and claims 5 and 10 are cancelled. Therefore, claims 1 - 4 and 6 - 9 are currently pending in the application. Claims 1 and 6 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 4 and 6 - 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
US Patent 5,121,500 to Arlington et al. (9 June 1992) teaches detecting a card identification over a configuration bus by a power control device prior to the card being powered on by the power supply [Abstract; Figs 1, 3, 6; col 2, li 44-51; col 4, li 24-34; col 5 li 10-25]
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186